 1    LATHAM & WATKINS LLP                               JEFFREY T. THOMAS, SBN 106409
         Christopher S. Yates (SBN 161273)                 jtthomas@gibsondunn.com
 2       Christopher B. Campbell (SBN 254776)            GIBSON, DUNN & CRUTCHER LLP
         Brittany N. Lovejoy (SBN 286813)                3161 Michelson Drive
 3    505 Montgomery Street, Suite 2000                  Irvine, CA 92612-4412
      San Francisco, California 94111-6538               Telephone: 949.451.3800
 4    Telephone: 415.391.0600                            Facsimile: 949.451.4220
      Facsimile: 415.395.8095
 5    Email: chris.yates@lw.com                          SAMUEL LIVERSIDGE, SBN 180578
              christopher.campbell@lw.com                  sliversidge@gibsondunn.com
 6            brittany.lovejoy@lw.com                    BLAINE H. EVANSON, SBN 254338
                                                           bevanson@gibsondunn.com
 7    Attorneys for Plaintiffs                           GIBSON, DUNN & CRUTCHER LLP
      Oracle America, Inc., and Oracle                   333 South Grand Avenue
 8    International Corporation                          Los Angeles, CA 90071-3197
                                                         Telephone: 213.229.7000
 9                                                       Facsimile: 213.229.7520

10                                                       Attorneys for Defendant
                                                         Hewlett Packard Enterprise Co.
11

12
                                   UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14
                                         SAN FRANCISCO DIVISION
15

16    ORACLE AMERICA, INC., a Delaware                 CASE NO. 3:16-cv-01393-JST
      corporation; ORACLE INTERNATIONAL
17    CORPORATION, a California corporation            STIPULATED REQUEST TO
18                                                     ENLARGE TIME AND SET
                           Plaintiffs,                 SCHEDULE FOR BILL OF COSTS
19                                                     AND ATTORNEYS’ FEES BRIEFING
             v.                                        AND [PROPOSED] ORDER
20
      HEWLETT PACKARD ENTERPRISE
21    COMPANY, a Delaware corporation; and DOES
      1–50,
22
                           Defendants.
23

24

25          Pursuant to Civil Local Rules 6-2 and 54-5, Plaintiffs Oracle America, Inc. and Oracle
26   International Corporation (together “Oracle”) and Defendant Hewlett Packard Enterprise Company
27

28

     STIPULATED REQUEST TO ENLARGE TIME AND SET SCHEDULE FOR BILL OF COSTS AND ATTORNEYS’
                              FEES BRIEFING AND [PROPOSED] ORDER
                                     Case No. 3:16-cv-01393-JST
 1
     (“HPE”) (together, the “Parties”) hereby submit this stipulated request to enlarge the time set for HPE’s
 2
     Bill of Costs and any briefing on attorney’s fees and related nontaxable expenses as follows:
 3
              WHEREAS, on January 29, 2019, the Court issued an order granting HPE’s motion for
 4
     summary judgment and denying Oracle’s cross-motion for summary judgment (ECF No. 881);
 5
              WHEREAS, the Court vacated all pending deadlines and hearings in this action, as well as the
 6
     trial date (id.);
 7
              WHEREAS, HPE intends to file a motion asking the Court to determine that it is the prevailing
 8
     party and for an award of full costs and reasonable attorneys’ fees pursuant to 17 U.S.C. § 505;
 9
              WHEREAS, Oracle intends to oppose any such motion and file a Notice of Appeal;
10
              WHEREAS, Civil Local Rule 54-1(a) states that “[n]o later than 14 days after entry of judgment
11
     or order under which costs may be claimed, a prevailing party claiming taxable costs must serve and
12
     file a bill of costs” and that “[t]he bill must state separately and specifically each item of taxable costs
13
     claimed”;
14
              WHEREAS, Civil Local Rule 54-5 states that: “[u]nless otherwise ordered by the Court after a
15
     stipulation to enlarge time under Civil L.R. 6-2 or a motion under Civil L.R. 6-3, motions for awards
16
     of attorney’s fees by the Court must be served and filed within 14 days of entry of judgment by the
17
     District Court”;
18
              WHEREAS, the Parties agree that the following briefing schedule would allow the parties to
19
     prepare the Bill of Costs and HPE’s intended motion for attorney’s fees and related nontaxable
20
     expenses in a way that would be most useful to the Court and would also allow the Parties to “meet
21
     and confer for the purpose of resolving all disputed issues relating to attorney’s fees” (Civil L.R. 54-
22
     5(a));
23
              WHEREAS, the Parties agree that HPE shall file its Bill of Costs under Local Rule 54-1 and
24
     motion for attorney’s fees and related nontaxable expenses under Local Rule 54-5 no later than 30 days
25
     after the entry of final judgment in this action;
26

27

28
                                                         2
      STIPULATED REQUEST TO ENLARGE TIME AND SET SCHEDULE FOR BILL OF COSTS AND ATTORNEYS’
                               FEES BRIEFING AND [PROPOSED] ORDER
                                      Case No. 3:16-cv-01393-JST
 1
             WHEREAS, the Parties agree that Oracle shall file its objections to HPE’s Bill of Costs and its
 2
     opposition to HPE’s motion for attorney’s fees and related nontaxable expenses no later than 30 days
 3
     after HPE files its Bill of Costs and motion;
 4
             WHEREAS, the Parties agree that HPE shall file its reply brief in support of its motion for
 5
     attorney’s fees and related nontaxable expenses no later than 21 days after Oracle files its opposition;
 6
             WHEREAS, the Parties agree that if any of the stipulated deadlines fall on a holiday or
 7
     weekend, that deadline shall be extended to the next regular Court day;
 8
             WHEREAS, other than setting the briefing deadlines above, nothing in this stipulation waives
 9
     or in any way affects any procedural or substantive argument that either Party may make in relation to
10
     the issue of costs or fees in this matter.
11
             NOW, THEREFORE, the parties respectfully request that the Court allow the Parties to proceed
12
     in accordance with the briefing schedule described above.
13
             IT IS SO STIPULATED AND REQUESTED.
14

15   Dated: February 13, 2019                        GIBSON, DUNN & CRUTCHER LLP

16
                                                     By:       /s/ Blaine H. Evanson
17                                                             Blaine H. Evanson
                                                               Attorneys for Defendant
18                                                             Hewlett Packard Enterprise Company

19
     Dated: February 13, 2019                        LATHAM & WATKINS LLP
20
                                                     By:       /s/ Christopher S. Yates
21
                                                               Christopher S. Yates
22                                                             Attorneys for Plaintiffs Oracle America, Inc. and
                                                               Oracle International Corporation
23

24   PURSUANT TO STIPULATION, IT IS SO ORDERED.

25
     Dated: _________________,
               February 14     2019
26

27                                                                    The Honorable Jon S. Tigar
                                                                      United States District Judge
28
                                                           3
      STIPULATED REQUEST TO ENLARGE TIME AND SET SCHEDULE FOR BILL OF COSTS AND ATTORNEYS’
                               FEES BRIEFING AND [PROPOSED] ORDER
                                      Case No. 3:16-cv-01393-JST
